222 F.3d 363 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Rodney White, Defendant-Appellant.
No. 99-3470
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 6, 2000Decided July 25, 2000

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 98 CR 525--Charles P. Kocoras, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Posner, Chief Judge, and Flaum and Ripple,  Circuit Judges.
Flaum, Circuit Judge.


1
Rodney White appeals his  conviction for bank robbery, aggravated bank  robbery, and kidnaping during a bank robbery, in  violation of 18 U.S.C. sec.sec. 2113(a), (d), and  (e), as well as for using and carrying a firearm  in relation to a crime of violence in violation  of 18 U.S.C. sec. 924(c)(1)(A). For the reasons  stated herein, we affirm.

I.  BACKGROUND

2
On July 18, 1998, Rodney White walked into a  St. Paul Federal Bank on the west side of Chicago  wearing a baseball cap and dark glasses. White  waited in a teller line behind several customers,  and when it was his turn, he jumped over the  counter and placed a green box wrapped in black  electrical tape with wires sticking out of it  next to the teller. He then pulled out a gun and  pointed it at Elvia Barrera, the teller who had  attempted to assist him. White told Ms. Barrera  that the box was a bomb and ordered her to put  all of the money from her teller drawer into a  bag. When Ms. Barrera complied, White turned to  Maria Torres, the teller standing on the other  side of him, and ordered her to do the same. The  two tellers placed a total of $9,750 in the bag.  White then forced Ms. Torres over the teller  counter and followed her into the lobby of the  bank. He grabbed her from behind and walked  toward the front entrance of the bank, holding  her in front of him and keeping the gun to her  head.


3
At the time of the robbery, two off-duty police  officers, Michael Hallinan and Jim Laufer, were  working as security guards for the bank. The  officers drew their guns and approached White  while he was using Ms. Torres as a human shield  to escape from the bank. The officers ordered  White to drop his gun and release Ms. Torres.  White ignored their commands and instead pointed  his gun at the officers and dragged Ms. Torres  out of the bank. The entire robbery was captured  by six video cameras placed throughout the lobby  of the bank.


4
White took Ms. Torres to a red Dodge Omni that  was parked in front of the bank and forced her  into the back seat of the car. The officers  followed White out of the bank, and White again  pointed his gun at them. Officer Hallinan fired  his gun several times at White but missed. White  then jumped into the car and began to drive away.  Officer Hallinan continued to fire at the car and  managed to hit the rear tire and rear passenger  door. White drove away from the scene and at one  point went the wrong way down a one-way street.  He eventually let Ms. Torres out of the car.


5
Meanwhile, back at the bank, the police  discovered that the box left on the counter in  front of Ms. Barrera was nothing more than a  Victoria's Secret box with a baby doll inside.  Ms. Torres, Ms. Barrera, Officer Hallinan,  Officer Laufer, and at least two other persons  present at the bank during the robbery identified  White's picture from a photo array as that of the  bank robber.


6
Several hours later, White went to the house of  his landlord J.M. Jackson and asked Mr. Jackson  if he could park a car in his garage. The next  day, Mr. Jackson found a red Dodge Omni that had  bullet holes in the right rear tire and rear  passenger door in his garage. He called the  police, who discovered White's fingerprints on  the car and confirmed that the bullet holes were  made by bullets from Officer Hallinan's gun.


7
After leaving Mr. Jackson's house, White learned  that the police were searching for him in  connection with the bank robbery. He spent the  next nine days staying with a friend or at an  EconoLodge. During those nine days, White made  notes concerning his defense against charges that  he committed the bank robbery. Throughout this  time, local news stations were running stories  about the robbery, claiming that White was the  main suspect.


8
On July 24, 1998, the FBI received an anonymous  tip informing them of the whereabouts of White.  The tip was later discovered to be from Adrian  Garner, an acquaintance of White.


9
A jury found White guilty of bank robbery,  aggravated bank robbery, kidnaping during a bank  robbery, and use of a weapon during a crime of  violence. The trial judge sentenced White to 354  months in prison, and he now appeals.

II. DISCUSSION
A.  Prior Conviction

10
White first argues that his trial was rendered  fundamentally unfair by the prosecutor's  misconduct in impeaching White's testimony using  the factual details underlying his prior  conviction for aggravated criminal sexual abuse.  White also argues that his trial was further  prejudiced by the government's reference during  closing argument to the alleged facts supporting  this conviction. Because White did not object to  either of these instances of misconduct at trial,  we review his claims for plain error. See United  States v. Robinson, 8 F.3d 398, 412 (7th Cir.  1993). In order to find plain error we must  determine: 1) that an error was made; 2) that the  error was clear or obvious; and 3) that the defendant's substantial rights were affected by  that error. See United States v. Olano, 507 U.S.  725, 732-35 (1993). Where we find plain error, we  may use our discretion to remedy only "those  errors that 'seriously affect the fairness,  integrity, or public reputation of judicial proceedings.'"  United States v. Young, 470 U.S. 1, 15 (1985)  (quoting United States v. Atkinson, 297 U.S. 157,  160 (1936)).


11
At a pre-trial proceeding, the district court  granted the government's motion requesting that  it be allowed to impeach White with his prior  conviction for sexual abuse. The government was  permitted to use the fact of that conviction only  and was not allowed to examine the defendant on  the circumstances surrounding the conviction.  However, on direct examination, White not only  admitted to the fact of the conviction but  expounded on his version of the circumstances  underlying that conviction in violation of the  district court's order by telling the jury that  he was prosecuted for having consensual sex with  a girl under the age of seventeen when he was  twenty. On cross-examination, the government  impeached this testimony using the facts  recounted in a police report of the crime.1 In  addition, during closing argument the government  again referenced these facts from the police  report by stating that "the defendant raped a 13  year old girl and sent her to the hospital, and  he lied about that." White contends that his  trial was rendered fundamentally unfair by the  government's misconduct in revealing these  allegations underlying his prior conviction to  the jury.


12
To evaluate a claim of prosecutorial misconduct,  we engage in a two-step analysis. First, we  examine the challenged remarks in isolation to  determine whether they were improper. If so, we  then examine the remarks in light of the entire  record to determine whether they could have so  prejudiced the jury that the defendant can not be  said to have received a fair trial. See United  States v. Butler, 71 F.3d 243,254 (7th Cir.  1995); United States v. Swiatek, 819 F.2d 721,  730 (7th Cir. 1987).


13
Under Federal Rule of Evidence 609, it was  proper for the government to impeach White with  evidence of his prior conviction for sexual  assault. See Robinson, 8 F.3d at 409. It was also  permissible for White to testify to the fact of  his conviction on direct examination as a matter  of trial strategy in order to lessen the impact  of the information on the jury. See id.  Ordinarily, "the details of the prior conviction  should not [be] exposed to the jury." Id.; see  also Campbell v. Greer, 831 F.2d 700, 707 (7th  Cir. 1987) (holding that it is error to admit  more than the name of the crime charged, the  date, and the disposition of a prior conviction  for impeachment purposes). However, where a  defendant attempts to explain away the prior  conviction during direct examination by giving  his own version of events, he has "opened the  door" to impeachment by the prosecution on the  details of the conviction. See Robinson, 8 F.3d  at 410; United States v. Kimberlin, 805 F.2d 210,  234 (7th Cir. 1986); United States v. Fountain,  768 F.2d 790, 795 (7th Cir. 1985). Nevertheless,  the prosecution's response must be tailored to  the statements made by the defendant. The open  door does not give the prosecution license to  dwell on the details of the prior conviction and  shift the focus of the current trial to the  defendant's prior bad acts. See Robinson, 8 F.3d  at 410. Most importantly for this case, the  prosecution is limited to using only the  information for which it has a good faith belief  that there is supporting evidence. See United  States v. Harris, 542 F.2d 1283, 1307 (7th Cir.  1976) ("It is improper conduct for the Government  to ask a question which implies a factual  predicate which the examiner knows he cannot  support by evidence."); see also Robinson, 8 F.3d  at 413; United States v. Elizondo, 920 F.2d 1308,  1313 (7th Cir. 1990).


14
In this case, after the defendant opened the  door to the government's impeachment using the  details of his prior conviction for sexual  assault, the prosecutor used facts from a police  report describing that crime as the violent  forcible rape of a young girl. The government  chose to present this view of the crime in spite  of the fact that there was significant evidence  that the sex was consensual as well as the fact  that the defendant received no jail time for what  the prosecution represented as a brutal crime. We  have rejected the contention that the mere  existence of a factual dispute surrounding the  circumstances of a prior conviction justifies the  government's use of impeachment evidence that has  no factual basis. See Elizondo, 920 F.2d at 1314.  We question the prosecutor's judgment here in  presenting White's prior conviction in a light  that does not appear to be supported by the facts  surrounding that conviction. However, the police  report does provide some basis for the  prosecutor's line of questioning, and, while we  are concerned with the prosecutor's judgment, we  do not find that these actions rise to the level  of misconduct.


15
The government's statement in its closing  argument that the defendant raped a 13 year old  girl and sent her to the hospital is a different  situation. Because the defendant denied these  allegations and the police report was not in  evidence, there is no evidence in the record to  support the government's assertion. Argument  referencing facts not in evidence is clearly  improper, and we conclude that the prosecutor  engaged in misconduct in making the challenged  statement. See United States v. Gonzalez, 933  F.2d 417, 430 (7th Cir. 1991).


16
Having determined that the government's conduct  was improper, we now examine the record as a  whole to decide whether White was prejudiced by  the prosecutor's misconduct. Our inquiry into the  prejudice created by prosecutorial misconduct is  informed by several factors, including: "(1) the  nature and seriousness of the prosecutorial  misconduct, (2) whether the prosecutors'  statements were invited by impermissible conduct  by defense counsel, (3) whether the trial court  instructed the jury to disregard the statements,  (4) whether the defense was able to counter the  improper arguments through rebuttal, and (5) the  weight of the evidence against the defendant."  United States v. Pirovolos, 844 F.2d 415, 426  (7th Cir. 1988) (reciting the factors outlined in  Darden v. Wainwright, 477 U.S. 168, 181-83  (1986)); see also Butler, 71 F.3d at 254; United  States v. Badger, 983 F.2d 1143, 1450 (7th Cir.  1993).


17
In this case, the improper remark made by the  government is serious and the trial court issued  no instructions to the jury to disregard the  prosecutor's statement. However, White invited  commentary on the details of his prior conviction  by recounting his own version of events on direct  examination. In addition, defense counsel refuted  the prosecution's improper remark in its own  closing argument and the prosecution did not  reference that statement again in its rebuttal.  Finally, and most importantly, the overwhelming  evidence of White's guilt "eliminates any  lingering doubt that the prosecutor's remarks  unfairly prejudiced the jury's deliberations or  exploited the Government's prestige in the eyes  of the jury." Young, 470 U.S. at 19. Considering  all of these factors, and our review under the  plain error standard, we conclude that the  government's improper remark did not render  White's trial fundamentally unfair.


18
We wish to emphasize, however, that  inappropriate conduct by defense counsel or  witnesses is not an invitation for the government  to act improperly in response. The appropriate  course of action is for the government to object  and for the trial judge to strike the improper  comments, instructing the jury to disregard them.  See Young, 470 U.S. at 13 (admonishing that in  response to defense counsel's inappropriate  argument "the prosecutor at the close of defense  summation should have objected to the defense  counsel's improper statements with a request that  the court give a timely warning and curative  instruction to the jury"). In this case, the most  advisable course of action might have been for  the government to avoid all temptation for any  party to act improperly by offering to enter the  evidence of the prior conviction through  stipulation. We underscore that the government  has a special responsibility to ensure the  integrity of the criminal judicial process by  "liv[ing] up to the code of professional ethics  and fair play at all times." Gonzalez, 933 F.2d  at 433.

B.  Evidentiary Rulings

19
White next challenges two of the district  court's evidentiary rulings. White argues that  the district court erred when it refused to allow  him to introduce evidence that Adrian Garner was  the anonymous tipster who informed the FBI of his  whereabouts after the robbery and that the court  erred when it did not allow him to introduce into  evidence video tapes of the news coverage of the  robbery. We consider each of these claims in  turn, reviewing the district court's evidentiary  rulings for abuse of discretion. See United  States v. Van Dreel, 155 F.3d 902, 905 (7th Cir.  1998).


20
a.  Anonymous Tip


21
White's theory of defense was that Adrian  Garner committed the robbery and framed him. In  support of this theory, White wanted to show that  it was Garner who called the police to turn him  in after the robbery and that Garner lied about  who he was when he gave the police this tip.  White attempted to elicit this information on  cross-examination of FBI Agent Steinbach, whom  the government had called as a rebuttal witness  to impeach White's testimony. The district court  excluded this evidence as irrelevant, and White  argues that this ruling was in error.


22
A district court has considerable leeway in  making evidentiary determinations and we will  overturn that court's considered judgment only  where "no reasonable person could agree with the  district court's ruling." United States v.  Adames, 56 F.3d 737, 746 (7th Cir. 1995). In this  case, the district court found that the manner in  which the FBI located White was not relevant to  any issue in the trial. While the information  that it was Mr. Garner who turned in White might  have been minimally relevant to White's theory of  defense, any error the district court may have  made in excluding this evidence on pure relevancy  grounds is harmless. The district court could  have properly excluded this evidence under Rule  403 because its slight probative value is clearly  outweighed by the time that would have been  wasted on its presentation and its possible  confusing effect on the jury. Furthermore,  defense counsel attempted to elicit this  information through cross-examination of the  government's rebuttal witness, whose sole  testimony on direct related to prior inconsistent  statements made by the defendant. Thus, the  district court could have excluded the line of  cross-examination on the alternate ground that it  exceeded the scope of the direct examination. See  Fed. R. Evid. 611(b); United States v. Hayward,  6 F.3d 1241, 1255-56 (7th Cir. 1993) (holding  that the defendant was restricted on cross-  examination of the prosecution's witness, who had  been recalled for a second time, to the scope of  the government's questioning on the second direct  examination). We, therefore, conclude that the  district court did not abuse its discretion when  it refused to allow White's cross-examination of  a government witness on the identity of the  person who turned him in.


23
b.  Video Tapes


24
White next argues that the district court erred  in refusing to allow him to play video tapes of  news reports that were aired during the nine days  he was hiding out after the robbery. White  asserts that he wanted to present the video tapes  to show his state of mind when he was making  notes concerning his defense strategy to a  prosecution for the robbery. He also claimed that  the news reports were the source of his  information about the details of the robbery that  were reflected in those notes. The district court  excluded the tapes under Federal Rule of Evidence  403, finding that the numerous factual  inaccuracies concerning the details of the  robbery would be confusing to the jury and that  the tapes lacked significant probative value  because the government did not contest the fact  that news reports about the robbery were aired  while White was hiding out.


25
This ruling by the district court is clearly  reasonable, especially in light of the fact that  the government did not contest White's testimony  concerning the substance of the news reports and  his reaction to them. Therefore, we conclude that  the district court did not abuse its discretion  in excluding the video tapes under Rule 403.

C.  Sentencing Enhancements

26
White finally contests his sentence, arguing  that the district court erred by imposing an  enhancement under U.S.S.G. sec. 2B3.1(b)(2)(E)  for use of a bomb in commission of a robbery and  by enhancing his sentence under U.S.S.G. sec.  3C1.2 for endangering others during the  commission of the offense. Because White is  challenging the legal interpretation of the  Sentencing Guidelines ("Guidelines") and relevant  statutes, our review is de novo. See United  States v. Nobles, 69 F.3d 172, 190 (7th Cir.  1995). We consider each of White's arguments in  turn.


27
a.  Use of Explosive Device


28
White argues that the district court erred when  it imposed a five-year consecutive sentence under  18 U.S.C. sec. 924(c) for his use of a gun during  the robbery and an enhancement under U.S.S.G.  sec. 2B3.1(b)(2)(E) for his use of a fake bomb during the same robbery. White asserts that it is  impermissible double counting to impose both the  statutory sentence increase and the Guidelines'  sentencing enhancement for the use of two  different weapons in the commission of the same  underlying offense.


29
When a person commits either a drug trafficking  crime or a crime of violence and uses, carries,  or possesses a "firearm"2 in relation to that  crime, his sentence may be enhanced to account  for the added danger posed by the presence of the  firearm in one of two ways. If he is convicted  solely of the underlying offense, the sentencing  judge may enhance his sentence under the  Guidelines. See, e.g., U.S.S.G. sec.sec.  2B3.1(b), 2D1.1(b)(1). Alternatively, the  government may choose to bring a separate charge  under 18 U.S.C. sec. 924(c), and, if convicted,  the defendant will receive the penalty mandated  by that statute. See U.S.S.G. sec. 2K2.4(a).3  If a defendant is convicted and sentenced under  18 U.S.C. sec. 924(c), the sentencing judge is  prohibited from enhancing his sentence under the  Guidelines for the same weapon and the same  conduct that underlie the sec. 924(c) conviction.  See U.S.S.G. sec. 2K2.4 Application Note 2;4  United States v. Mrazek, 998 F.2d 453, 454 (7th  Cir. 1993) ("A conviction under sec. 924(c)  precludes the enhancement the Guidelines  otherwise would provide.").


30
However, a defendant may receive both the sec.  924(c) statutory sentence and a Guidelines  enhancement if the enhancement and the statutory  sentence are imposed for different underlying  conduct. For example, where a defendant is  sentenced under sec. 924(c) for use of a gun in  committing a crime, he may have his sentence  enhanced under the Guidelines for a co-  defendant's use of a different gun in committing  the same crime. See United States v. Washington,  44 F.3d 1271, 1281 (5th Cir. 1995); United States  v. Kimmons, 965 F.2d 1001, 1011 (11th Cir. 1992)  ("[T]he district court's application of [the  Guidelines' enhancement] to each appellant did  not 'double count' because it involved neither  the same firearm nor the same possession for  which a penalty was imposed under 18 U.S.C. sec.  924(c)."), rev'd on other grounds sub nom. Small  v. United States, 508 U.S. 902 (1993), and  reinstated in relevant part by United States v.  Rodriguez, 65 F.3d 932, 933 (11th Cir. 1995).  Similarly, where a defendant uses the same gun,  or different guns, in the commission of two  different crimes, he may receive a sec. 924(c)  penalty for one of the underlying crimes and a  Guidelines enhancement for the other. See Mrazek,  998 F.2d at 455; see also United States v.  McCarthy, 77 F.3d 522, 537 (1st Cir. 1996);  United States v. Blake, 59 F.3d 138, 139-40 (10th  Cir. 1995).


31
However, we have determined that it was  Congress's intent that the penalty imposed under  sec. 924(c) account for all of the guns used in  a single underlying offense. See United States v.  Cappas, 29 F.3d 1187, 1189 (7th Cir. 1994); see  also United States v. Taylor, 13 F.3d 986, 994  (6th Cir. 1994) ("sec. 924(c)'s unit of  prosecution is the underlying offense, not the  number of firearms"). Therefore, imposing  multiple sec. 924(c) penalties for the use of  more than one gun in a single underlying offense  is not permitted because sentencing in this  fashion would violate the Double Jeopardy Clause.  See Cappas, 29 F.3d at 1189 ("[U]se of multiple  guns in a single drug conspiracy will not support  multiple convictions under sec. 924(c)."); see  also United States v. Willett, 90 F.3d 404, 408  (9th Cir. 1996); United States v. Chalan, 812  F.2d 1302, 1317 (10th Cir. 1987). Cf. Albernaz v.  United States, 450 U.S. 333, 344 (1981) ("[T]he  question of what punishments are constitutionally  permissible [under the Double Jeopardy Clause] is  not different from the question of what  punishments the Legislative Branch intended to be  imposed.").


32
Similarly, the Sentencing Commission has clearly  stated that once a sentence under sec. 924(c) has  been imposed, a sentencing court cannot add a  Guidelines enhancement for conduct that has  already been punished by the sec. 924(c) penalty.  See U.S.S.G. sec. 2K2.4 Application Note 2 and  Background Commentary.5 Therefore, because a  sec. 924(c) penalty accounts for all of the guns  possessed, carried, or used by the defendant in  relation to an underlying offense, a Guidelines  enhancement cannot also be imposed for use of  more than one gun in the same underlying offense.  See United States v. Knobloch, 131 F.3d 366, 372  (3d Cir. 1997) (holding that a defendant cannot  receive a sec. 924(c) penalty for one gun and a  Guidelines enhancement for a different gun used  in the commission of the same underlying  offense); United States v. Duran, 4 F.3d 800, 804  (9th Cir. 1993) (holding that where a defendant  is sentenced under sec. 924(c), an enhancement  under sec. 2B3.1(b)(2)(F) cannot be imposed for  an express threat of death during the commission  of the same crime); United States v. Smith, 981  F.2d 887, 893 (6th Cir. 1992) (same). But see  Willett, 90 F.3d at 408 (holding that a defendant  may be sentenced under sec. 924(c) for possession  of a gun and under sec. 2D1.1(b)(1) for his  possession of a knife and silencer in the same  underlying drug trafficking offense). However,  the question presented in this case is whether a  sentencing court can impose a sec. 924(c) penalty  in combination with a Guidelines enhancement for  the defendant's use of a gun and a bomb, as  opposed to the use of two guns, in the same  underlying offense. We conclude that it can.


33
White was convicted under sec. 924(c) for using  and carrying a gun in connection with the violent  crime of bank robbery. The district court imposed  the mandatory five year consecutive sentence to  account for this conviction. The district court  further found that White used a bomb in  connection with the same bank robbery and  enhanced his sentence under sec.2B3.1(b)(2)(E)  for this aspect of his criminal conduct.6 White  argues that because his conduct in using the bomb  was already accounted for in the imposition of the mandatory minimum sentence under sec. 924(c),  the district court could not also enhance his  sentence under the Guidelines for the use of a  bomb in the same underlying offense.7


34
As discussed above, White is correct that the  Guidelines prohibit a sentencing court from  imposing a Guidelines enhancement for conduct  that has already been punished by sentencing the  defendant under sec. 924(c). However, we disagree  with White that his conduct in using a bomb  during the robbery was punished by the district  court's imposition of a five-year consecutive  sentence under sec. 924(c). As the Supreme Court  has recently held, 18 U.S.C. sec. 924(c)(1)(A),  prohibiting the use of a gun to commit a crime,  and sec. 924(c)(1)(B)(ii),8 prohibiting the use  of a bomb to commit a crime, are separate  offenses, not differing penalties for the same  criminal conduct of using a "firearm" to commit  a crime. See Castillo v. United States, 120 S.Ct.  2090, 2091, 2096 (2000). White was convicted  under the former section, not the latter, and  there is a "substantive and substantial"  difference in the conduct punished by the two  sections, id. at 2094. As the Supreme Court has  stated, "the difference between carrying, say, a  pistol and carrying a machinegun (or, to mention  another factor in the same statutory sentence, a  'destructive device,' i.e., a bomb) is great,  both in degree and kind. And, more importantly,  that difference concerns the nature of the  element lying closest to the heart of [sec.  924(c)]." Id. Congress intended to punish the use  of a bomb to commit a crime by a minimum sentence  of thirty years. See sec. 924(c)(1)(B)(ii).  Therefore, the district court's imposition of a  five-year sentence for White's use of a gun does  not adequately account for his conduct of using  a bomb. Because White was not punished for the  use of the bomb to the extent Congress intended,  the district court was free to impose a sentence  under the Guidelines to account for that conduct.  See United States v. Mancillas, 183 F.3d 682, 710  (7th Cir. 1999); United States v. Haines, 32 F.3d  290, 293 (7th Cir. 1994) (stating that  impermissible "double counting" occurs only "when  identical conduct is described in two different  ways so that two different adjustments apply").  We, therefore, conclude that the district court  did not err when it enhanced White's sentence  under U.S.S.G. sec.2B3.1(b)(2)(E) for his use of  a bomb along with imposing the five-year  mandatory minimum sentence required by his  conviction under 18 U.S.C. sec. 924(c)(1)(A) for  his use of a gun in relation to the same  underlying offense.


35
b.  Endangering Others


36
White finally argues that the district court  erred when it enhanced his sentence under  multiple Guideline sections for his conduct  during his escape from the bank. White asserts  that the district court engaged in impermissible  double counting because it enhanced his sentence  under different sections for the same conduct.


37
"[D]ouble counting occurs when the court  assesses more than one enhancement to the offense  level for a single offense based on the same  underlying conduct." Mancillas, 183 F.3d at 710.  In this case, the district court enhanced White's  sentence under sec. 2B3.1(b)(4)9 for his  conduct in taking Ms. Torres hostage during his  escape from the bank. White's sentence was also  enhanced under sec. 3A1.2(b)10 for assaulting  Officer Hallinan by pointing his gun at the  officer several times during the escape. In  addition, the district court applied a sec.  3C1.211 enhancement to White's sentence  because, during White's flight from the bank, he  endangered others by causing Officer Hallinan to  fire on him as well as by driving the wrong way  down a one-way street. White contests the  addition of the enhancement under sec. 3C1.2,  claiming that this enhancement penalizes him for  conduct that has already been punished by the  enhancement of his sentence under the two other  guidelines. White further argues that his driving  was insufficiently reckless to pose a substantial  danger to others as required to impose an  enhancement under sec. 3C1.2.


38
The district court imposed the three  enhancements for three different aspects of  White's conduct during his flight from the bank.  Because "[e]ach enhancement responded to a  separate aspect of his conduct," the cumulative  adjustment of White's sentence under the  different guidelines was appropriate. See United  States v. Swoape, 31 F.3d 482, 483 (7th Cir.  1994) (holding that it was appropriate to enhance  the defendant's sentence under several different  guidelines for his conduct in engaging in a  shoot-out with police followed by his reckless  driving during flight from a bank robbery). In  addition, the district court's finding that  White's driving posed a substantial risk of  serious bodily injury or death to another person  is not clearly erroneous. See United States v.  Chandler, 12 F.3d 1427, 1433 (7th Cir. 1994)  (reviewing for clear error a district court's  factual findings that a defendant's conduct  endangered others in such that a sec. 3C1.2  sentencing enhancement was appropriate). We  therefore conclude that the district court did  not err when it enhanced White's sentence under  U.S.S.G. sec.sec. 2B3.1(b)(4), 3A1.2(b), and  3C1.2.

III.  CONCLUSION

39
For the foregoing reasons, White's conviction  and sentence are Affirmed.



Notes:


1
 The line of questioning was as follows:
Q Now this girl that you talked about, you said  how old was she?
A Approximately 14.
Q Yes. Her birth date, did you learn during the course of that suit, sir, was February 10, 1978?
A  13 year old girl.
A Uh-huh.
* * *
Q You went to her house and you raped her?
A No, that is not correct.
* * *
Q You had sexual intercourse with her against her  will as she was crying; isn't that correct?
A No, it's not.
* * *
Q She was treated at West Suburban Hospital;  isn't that correct?
A I wouldn't know that.
* * *


2
 "Firearm" is defined in 18 U.S.C. sec. 921(3) as:
"(A) any weapon (including a starter gun) which  will or is designed to or may readily be  converted to expel a projectile by the action of  an explosive; (B) the frame or receiver of any  such weapon; (C) any firearm muffler or firearm  silencer; or (D) any destructive device."
The identical definition of a "firearm" is used  for purposes of U.S.S.G. sec. 2B3.1. See U.S.S.G.  sec. 2B3.1 Application Note 1 and sec. 1B1.1(e).


3
 U.S.S.G. sec. 2K2.4(a) provides:
If the defendant, whether or not convicted of  another crime, was convicted under 18 U.S.C. . .  . sec. 924(c) . . . the term of imprisonment is  that required by statute.


4
 U.S.S.G. sec. 2K2.4 Application Note 2 provides:
Where a sentence under this section is imposed in  conjunction with a sentence for an underlying  offense, any specific offense characteristic for  the possession, use, or discharge of an explosive  or firearm (e.g. sec. 2B3.1(b)(2)(A)-(F)  (Robbery)) is not to be applied in respect to the  guideline for the underlying offense.


5
 The Background Commentary to U.S.S.G. sec. 2K2.4  states in relevant part:
18 U.S.C. sec.sec. 844(h), 924(c), and 929(a)  provide mandatory minimum penalties for the  conduct proscribed. To avoid double counting,  when a sentence under this section is imposed in  conjunction with a sentence for an underlying  offense, any specific offense characteristic for  explosive or firearm discharge, use, or  possession is not applied in respect to such  underlying offense.


6
 U.S.S.G. sec. 2B3.1(b)(2)(E) provides "if a  dangerous weapon was brandished, displayed, or  possessed, increase by 3 levels." Section 1.B1.1  Application Note 1(d) defines "dangerous weapon"  as "an instrument capable of inflicting death or  serious bodily injury." The fact that White used  a fake bomb during his commission of the robbery  is irrelevant for imposition of this enhancement  because Application Note 1(d) further provides  that "[w]here an object that appeared to be a  dangerous weapon was brandished, displayed, or  possessed, treat the object as a dangerous  weapon."


7
 We note that White's bomb was fake, and, although  fake bombs are treated as real ones in the  sentencing Guidelines, fake bombs do not subject  one to punishment under sec. 924(c). See 18  U.S.C. sec. 921(a)(4) ("The term 'destructive  device' shall not include any device which is  neither designed nor redesigned for use as a  weapon."); see also United States v. Brewer, 36  F.3d 266, 270 (2d Cir. 1994) (holding that  possession of a fake or toy gun does not violate  sec. 924(c)); United States v. Kirvan, 997 F.2d  963, 966 (1st Cir. 1993); United States v.  Westerdahl, 945 F.2d 1083, 1087 (9th Cir. 1991).  Therefore, White's conviction under sec. 924(c)  for his use of a real gun does not account for  his additional use of a fake bomb, for which he  cannot be punished under that statute.
However, we do not base our conclusion on the  distinction between fake and real firearms.  Resting our decision solely on that distinction  would lead to the perverse result that a  defendant who uses a real gun and a fake gun in  the commission of the same offense is eligible to  receive a higher sentence than a defendant who  used two real guns to commit the same crime. This  is because the former defendant could receive  both a statutory sentence under sec. 924(c) for  the real gun and a Guidelines enhancement for the  fake gun, while the latter defendant, whose  conduct presents a greater risk of harm, could  only receive either the statutory sentence or the  Guidelines enhancement, but not both. We do not  interpret the Guidelines to produce this result  which is clearly contrary to their policy and  purpose. See U.S.S.G. Ch. 1 Pt. A.3 (noting that  one of the major policy goals of the Guidelines  is to create "a system that imposes appropriately  different sentences for criminal conduct of  differing severity"); United States v. Dawn, 129  F.3d 878, 884 (7th Cir. 1997) (noting that the  Guidelines operate to punish more culpable  conduct more severely). Therefore, we will treat  fake guns and bombs as indistinguishable from  real ones for purposes of this discussion.


8
 18 U.S.C. sec. 924(B)(ii) provides that if the  firearm "is a machinegun or a destructive device,  or is equipped with a firearm silencer or firearm  muffler, the person shall be sentenced to a term  of imprisonment of not less than 30 years." 18  U.S.C. sec. 921(a)(4) defines a destructive  device as "(A) any explosive, incendiary, or  poison gas--(i) bomb, (ii) grenade, (iii) rocket  having a propellant charge of more than four  ounces . . . ."


9
 U.S.S.G. sec. 2B3.1(b)(4) provides: "(A) if any  person was abducted to facilitate commission of  the offense or to facilitate escape, increase by  4 levels. . . ."


10
 U.S.S.G. sec. 3A1.2 provides: "If--(b) during the  course of the offense or immediate flight  therefrom, the defendant . . ., knowing or having  reasonable cause to believe that a person was a  law enforcement or corrections officer, assaulted  such officer in a manner creating a substantial  risk of serious bodily injury, increase by 3  levels."


11
 U.S.S.G. sec. 3C1.2 provides: "If the defendant  recklessly created a substantial risk of death or  serious bodily injury to another person in the  course of fleeing from a law enforcement officer,  increase by 2 levels."